 1   CHRIS COSCA SBN 144546
     COSCA LAW CORPORATION
 2   1007 7th Street, Suite 210
 3   Sacramento, CA 95814
     916-440-1010
 4
     AMY L. BELLANTONI
 5   THE BELLANTONI LAW FIRM, PLLC
     2 Overhill Road, Suite 400
 6   Scarsdale, NY 10583
 7   (914) 367-0090
     Pro Hac Vice
 8
     Attorneys for Plaintiffs
 9

10
                                  UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12

13
      MARK BAIRD and                                 Case No. 2:19-CV-00617-KJM-AC
14    RICHARD GALLARDO,
                                                     PLAINTIFFS’ NOTICE OF
15                       Plaintiffs,                 MOTION AND SECOND MOTION
                                                     FOR A PRELIMINARY INJUNCTION
16           v.
17                                                   [Fed. R. Civ. P. 65(a)]
      XAVIER BECERRA, in his official
      capacity as Attorney General of the State of
18                                                   Date:            June 18, 2021
      California, and DOES 1-10,
                                                     Time:            10:00 a.m.
19                                                   Courtroom:        3
                         Defendants.                 Judge:            Hon. Kimberly J. Mueller
20
                                                     Trial Date:      None set
21                                                   Action Filed:    April 9, 2019

22

23

24

25

26

27
                                               1
28                __________________________________________________________
                           Plaintiffs’ Notice of Motion and Second Motion For A
                             Preliminary Injunction (2:19-cv-00617-KJM-AC)
 1          TO DEFENDANT XAVIER BECERRA, in his official capacity as Attorney General for

 2   the State of California:

 3          PLEASE TAKE NOTICE that on June 18, 2021 at 10:00 a.m., or as soon thereafter as this

 4   matter may be heard before the Honorable Kimberly J. Mueller in Courtroom 3 on the 15th Floor

 5   of the United States District Court for the Eastern District of California, located at the Robert T.

 6   Matsui Federal Courthouse at 501 I Street, Sacramento, California 95814, Plaintiffs Mark Baird

 7   and Richard Gallardo will and hereby do move under Rule 65(a) of the Federal Rules of Civil

 8   Procedure for an order temporarily enjoining Defendant Attorney General Xavier Becerra and his

 9   agents, servants, employees, those working in active concert with him and those who have actual

10   notice of such order (i) from the enforcement of Penal Codes §§ 26350 and 25850 against

11   individuals carrying a handgun open and exposed in public throughout the State of California; (ii)

12   enjoining defendant Becerra from further refusal to perform his ministerial duty to issue a standard

13   application form, process and procedure to the licensing authorities in this State for use by the

14   public to apply for an open carry license under §§ 26150 and 26155, consistent with the Penal Code

15   and the obligations of his office; (iii) the enforcement and implementation of the “may issue”

16   language of Penal Codes §§ 26150 and 26155 pertaining to the issuance of an open carry license;

17   (iv) the enforcement and implementation of the “good cause” language of Penal Codes §§ 26150

18   and 26155 pertaining to the issuance of an open carry license; (v) from the enforcement and

19   implementation of the geographical restrictions on the validity of an open carry handgun license

20   issued under Penal Codes §§ 26150 and 26155 during the pendency of this action.

21          Plaintiffs bring this motion because Penal Codes § 26150 and § 26155 violate the

22   preexisting right to bear arms for self-defense as enumerated in and protected by the plain language

23   of the Second Amendment; Penal Codes § 26350 and § 25850 subject Plaintiffs to criminal

24   prosecution, incarceration, fines, and penalties for lawfully exercising their Second Amendment

25   right to bear arms for self-defense.

26          The aforementioned statutes have caused Plaintiffs irreparable harm and will continue to

27   cause irreparable harm if Plaintiffs’ motion is not granted.

28                                             2
                  __________________________________________________________
                           Plaintiffs’ Notice of Motion and Second Motion For A
                             Preliminary Injunction (2:19-cv-00617-KJM-AC)
 1          This motion is based on the within Notice of Motion and Second Motion for a Preliminary
 2   Injunction, the accompanying Memorandum of Points and Authorities filed in support, the
 3
     supporting declarations of Mark Baird and Richard Gallardo, and the exhibits attached thereto, all
 4
     pleadings on file in this action, and such other matters as may properly come before the Court.
 5
            In accordance with this Court’s standing order, counsel for Plaintiffs and the Attorney
 6

 7   General conferred on April 13, 2021 with a view toward resolving the claims that are the subject

 8   of this motion. Counsel agreed that these claims remain in dispute and that meet-and-confer

 9   efforts have been exhausted.
10
     Dated: April 12, 2021                               Respectfully submitted,
11
                                                         THE BELLANTONI LAW FIRM, PLLC
12

13                                                       _/s/ Amy L. Bellantoni_________________
                                                         Amy L. Bellantoni, Esq.
14
                                                         Counsel for Plaintiffs
15                                                       Pro Hac Vice
                                                         abell@bellantoni-law.com
16

17

18

19

20

21

22

23

24

25

26

27

28                                            3
                 __________________________________________________________
                          Plaintiffs’ Notice of Motion and Second Motion For A
                            Preliminary Injunction (2:19-cv-00617-KJM-AC)
